The CouRT Consisting of all the Judges) agreed in opinion,, that the first error assigned was fatal, upon the authority of Leftwich v. Berkeley, and that this Court has jurisdiction in all cases where the penalty of the bond is sufficient; the judgment being always for the penalty, to be discharged by the damages, &c.†
*557Judge Roane observed, that the County Court had rendered a right judgment, though for a -wrong reason.
Judgment of the District Court reversed, and that of the County Court affirmed» • •

 No appeal now lies to tlie Court of Appeals from any judgment on a forthcoming- bonds but only a writ of error or. supersedeas. 2 Rev. Code, p. 128, s, 2>.